 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    430 D Street
      Davis, CA 95616
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Salvador Jesus Ramirez
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                        Case No.: CR 19-0002 JAM

12                          Plaintiff,
                                                         STIPULATION AND ORDER TO
13          vs.                                          CONTINUE STATUS HEARING

14   SALVADOR JESUS RAMIREZ, and
     SUSAN DANE COSTORIO CASILLAS,
15
                            Defendants.
16

17
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Heiko Coppola, and Defendants Salvador Jesus Ramirez and Susan Dane
19

20   Costorio Casillas, through their undersigned counsel, that the status hearing in this matter be

21   continued from July 6, 2021, to September 28, 2021, to permit defense counsel to continue

22   reviewing discovery and preparing their defense. Further, undersigned counsel for Defendant
23
     Salvador Ramirez has informed counsel for the Government that he intends to provide discovery in
24
     the coming weeks, and the Government will need time to consider it. The parties last appeared for
25
     status on May 4, 2021, and informed the Court of their progress in this matter.
26
            The parties further agree and request that the Court order, for the purpose of computing time
27

28   under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must
 1   commence, that the time period between July 6, 2021, to and including the September 28, 2021,
 2
     status hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to
 3
     allow defense counsel reasonable time to prepare their clients’ defense. The parties also stipulate that
 4
     the ends of justice served by granting this continuance outweigh the best interests of the public and
 5
     the defendant in a speedy trial.
 6

 7          For the foregoing reasons, the parties stipulate to continue the status conference to September

 8   28, 2021, at 9:30 a.m.
 9
     IT IS SO STIPULATED:
10

11

12
      Dated: June 30, 2021                              /S/ Michael E. Hansen
13                                                   Michael E. Hansen
                                                     Attorney for Defendant Susan Dane Costorio
14                                                   Casillas
15

16                                                   NOLAN BARTON & OLMOS LLP
      Dated: June 30, 2021
17

18                                                      /S/ Daniel B. Olmos
                                                     Daniel B. Olmos
19                                                   Attorney for Defendant Salvador Jesus Ramirez
20

21
      Dated: June 30, 2021                           PHILLIP A. TALBERT
22

23                                                   Acting United States Attorney

24                                                   By: /S/ Heiko Coppola
                                                     Heiko Coppola
25                                                   Assistant United States Attorney

26

27

28
 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                     Case No.: CR 19-0002 JAM
 8
                            Plaintiff,
 9                                                      ORDER TO CONTINUE STATUS
                     v.                                 HEARING
10

11
     SALVADOR JESUS RAMIREZ, and
12   SUSAN DANE COSTORIO CASILLAS,

13                          Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15

16   hereby ordered that the status hearing for Defendants Salvador Jesus Ramirez and Susan Dane

17   Costorio Casillas be continued to September 28, 2021, at 9:30 a.m. It is further ordered that, for the

18   purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period
19   between July 6, 2021, to and including the September 28, 2021, status hearing be excluded pursuant
20
     to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4. The Court finds that the ends of justice
21
     served by granting this continuance outweigh the best interests of the public and the defendant in a
22
     speedy trial.
23

24

25   DATED: July 1, 2021                               /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
26                                                     UNITED STATES DISTRICT COURT JUDGE
27

28
